OPINION — AG — 43 U.S.C.A. 315(J) STATES: "WHEN APPROPRIATED BY CONGRESS, 33 1/2 PER CENTUM OF ALL GAZING FEES RECEIVED FROM EACH GAZING DISTRICT ON INDIAN LANDS CEDED TO THE UNITED STATES FOR DISPOSITION UNDER THE PUBLIC LAND LAWS DURING ANY FISCAL YEAR SHALL BE PAID AT THE END THEREOF BY THE SECRETARY OF THE TREASURY TO THE STATE WHICH LANDS ARE SITUATED, TO BE EXPENDED AS THE STATE LEGISLATURE MAY PRESCRIBE FOR THE BENEFIT OF PUBLIC SCHOOLS AND PUBLIC ROADS OF THE COUNTY OR COUNTIES IN WHICH SUCH GRAZING LANDS ARE SITUATED * * *" . . . MANNER IN WHICH THE FEES SHOULD BE EXPENDED. THERE IS NO STATUTE. (FRED HANSEN)